Title: Summary of General Officers’ Opinions on Military Operations, July 1780
From: Washington, George
To: 


					
						[July 1780]
					
					Summary of the opinion of the General Officers upon the propriety of attacking New York in the Campaign of 1780
					Genl Greene.
					States the Enemy’s force in New York at 11,000 Regular Troops—Militia & Refugees 4,500—Sailors & Marines 3,500—Total 19,000—and
					Our force at 8,000 Contls—Recruits for Regr Ballns 12,000 (of 16,000 demanded)—Militia 8,000—French Troops 6,000—In all 34,000.
					Is very doubtful of the propriety of undertaking the Siege of N. Yk—Issue very precarious,
					But if it should be resolved on thinks we shall be under the necessity of Investing the City, & Brookl⟨yn⟩, which will give the Enemy an oppy of attacking either, with the principal part of their Force.
					Madness to undertake this enterprize without we are Masters at Sea—& can be certn of it.
					Transportation without it almost impracticable.
					Thinks the Siege at Charles Town precarious & that to shut the enemy up in the City is all that can be attempted with propriety.
					
					Canada is an object of great importance—would not think of reducing Quebec. but possess Montreal, & seperate the upper from the lower Country. ‘seems fond of this plan if N. Yk.
					Estimates the Enemys force in that Country at 4000 Men—proposes our force to consist of 4000 Contls 1000 Militia—& 2000 French Troops—the whole to March by Co’os.
					A few frigates, with Cannon fit for Sieges & Stores &ca to be sent into the St Lawrence.
					If the French force is small the whole to go upon the Canada Expedition.
					Time to commence the March—10th Aug. which will give the farmers time to gather their Harvest—& afford their Aid.
					In case new York should be the object determined on—he seems more inclined to commence the operation by the way of Staten Island.
					Lord Stirling
					Is for attempting New York; & for commencing operations by the way of Staten Island for the following reasons. viz.
					Saving of transportation
					Conveniency to Paulus hook.
					Diverting the Enemy, & covering the Com[municatio]n thro’ Jersey.
					Securing the passage through the Narrows, & opening a communication with Long Island.
					Securing to ourselves, & depriving the Enemy of, the Watering place on Staten Island.
					Conveniency to the Ocean.
					Covering the French Navy & Transports, & securing a safe Harbr for them.
					Cutting off more effectually, Supplies & reinforcements for the Enemy
					He proposes for this Service 8,000 Continl Troops & 6,000 Militia, in addition to the French Troops. He also proposes 6,000 Contl Troops & 8,000 Militia to be assembled in Westchester County and advanced towards Kingsbridge.
					He would advance from Staten Isld to Long Island with 20,000 Men—establish 12,000 at Brooklyn & join the other 8,000 to the Army in Westchester to commence the operations on York Island.
					He thinks this will be the most effectual & most expeds method of reducg N. York.
					General St Clair
					Thinks an Enterprize against New York rather too much for our Means, and the prospects before us.
					Estimates the Enemys force in that place at 11,000 Regulars, & 5000

Militia & Refugees—in all 16,000 Effectives. supposes our force to consist of 7,500 Contls—6,000 Rec[rui]ts for [the Continental army] —& 8,000 French—Total besides Militia 21,500.
					Places the success entirely upon a Naval superiority—without which it ought not to be attempted. this force to remain during the Siege.
					He thinks that not less than 20,000 Men should be thrown on York Island. prefers commencing operations (in case the siege is undertaken) by the way of Staten Island. at the same thinks it necessary that a body of 8,000. Men should be in Westchester to give jealousy to York Island. In this case a comd of the Water must be certain.
					He is much in favr of an Expedition into Canada. proposes that a force equal to the Enemy’s in that Country should March by Hazen’s rout—while the French force, & some Ships of War, with ordnance & Stores, go by the way of St Lawrence. Frigates he thinks sufft & that they may be effectually se⟨cu⟩red at the Island of Coudre against a superior force.
					He thinks Hallifax might be attempted. & the Troops at Penobscot shut in by a single frigate which wd prevt their being withdrawn to reinforce either of the above places.
					Marqs De la Fayette.
					Is for attacking New York. thinks 20,000 very good Troops, & 10,000 Militia competent to the Enterprise.
					Is for keeping the French & American Troops seperated—thinks Oyster bay might do for the latter to Land at. Would have the American Troops move down to Morrissinea & establish Batteries—Move to York Isld if the enemy quit their upper Posts & send a detachment to long Island in that case—or throw the whole on Long Island & attempt Brooklyn first.
					Genl McDougall.
					Under many doubts & difficulties is—upon the whole—disposed to the Enterprise against New York, & would adhere to that object untill the 15th of Septr wch he thinks is as long as the commencemt can be delayed.
					Unless we are Masters of the Navigation, the Siege is utterly impracticable. The Bay & Sound possessed—& some frigates to spare to Convey our Provisions & Stores from the Southward.
					Paulus hook should be posses⟨sed⟩ or a flying Corps in the Jerseys to secure our Land communication with the Delaware.
					Three times the Enemys force necessary to the Enterprize agt New York exclusive of what are necessary for our distant communications & Posts.
					Is of opinion that a force, superior to any the Enemy can oppose to it,

should Land at Graves end bay & March to Brooklyn—covered by the Shipping—which should advance threw the Narrows—the remaining force to operate against the No. End of the Island of New York.
					Baron. de Steuben.
					His opinion is not translated.
					General Knox.
					See his opinion on a seperate Paper.
					General Wayne.
					States the Enemy’s force at 11,000 Regular Troops—& 5,000 Mila & Refugees, besides Sailors & Marines. And our force at 7,000 effective Contl Regulars, & 7,000 Recrts for the Regular Regiments, besides french which he thinks may make up 20,000—these with 12,000 good Militia would warrt the Enterprise agt New York.
					To approach by the way of York Island with the above force—but if our Numbers should reach 40,000 then to advance by the way of York & Staten Island at the sametime.
					Is against an Expedition into Canada even with 10,000 Men.
					General Hand
					Upon the supposition that our regular Force will amount to at least 20,000 R[ank] & F[ile] & that that of the enemy does not exceed 11 or 12,000—and that in addition to our force, Militia to any amount may be had; is of opinion if the French can possess the harbour of New York with their Navy and maintain it, that we ought to attack that place in preference to any other.
					at the sametime he seems to have a strong biass to Canada with 10,000 Men which he thinks would reduce it very soon.
					Genl Starke
					Is for attacking New York, because we can do nothing else. not being able to act to the South of New Jersey—it being too late to carry an Expedition into Canada. and Hallifax is so far off that they can do us no hort.
					Genl Irvine
					Is for attacking New York.
					Remove the Army so soon as it amounts to 10,000 effectives, & establish a Post of communication at Dobbs’s Ferry. When it increases to 20,000 cross the Hudsons river—if it can be done with safety at that place—if not, then at Kings ferry and take post in an Intrenched Camp Parrallel to Harlaem River establishing a battery across it—possessing if possible the Islds about Hell Gate—communicating with Long Island if it should not be found more expedient to do it by Frogs Neck.
					The French Troops to Land at Oyster bay, a Corps of Americans to cross on to Long Isld at the same time by the Communication which shall be established—form a junction at Jamaica—and March to

Brooklyn. where they are immediately to take an intrenched Camp—the securest method will be to leave 10,000 Men in the Intrenched Camp on the Main & to cross & march with the rest till the Post is established at Brooklyn—after which a part may return.
					This is on a supposition that the enemy hold their Posts on the North end of York Island, & it will be too dangerous to attempt the passage of Harlaem River: But if the case should be otherwise, we may begin the Investiture & approaches on York Island with our whole force, or otherwise as circumstances & the strength of the enemy shall point out. if the appraches cannot be made together the Troops on York Island must remain quiet in a secure Camp till the Works at Brooklyn are carried & part of the Troops withdrawn from thence—A Blockade if nothing better must be attempted.
					This of great importance for the Shipping to clear the Harbor & No. River.
				